Title: Thomas Jefferson to Louis H. Girardin, 7 July 1814
From: Jefferson, Thomas
To: Girardin, Louis Hue


          Dear Sir  Monticello July 7. 14.
          I send you by the bearer the  parallel ruler you desired and return the catalogue you were so kind as to leave with me. I find on it the following books which I shall be glad to purchase whenever you decide on the disposing of your library. to wit. Tertullianus 1.v. 16o Charron.
			 Virey.
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			 Thornton’s family Herbal.
			 Modern Gr. & Ital. dictionary.
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			 Conciones ex Histor. Lat. excerptae &
			 Clarke’s exercises. there are some others I may
			 wish to examine & consider of hereafter. with respect to the following you can inform me verbally when I shall have the pleasure of
			 seeing you
			 next, to wit
          Bezout. is stated at 5. vols does it want a vol. because there should be 6.
          Hutcheson’s Mor. Phil. stated as 1. vol. is it compleat? it is usually in 2. vols
          Simpson’s Mathem. problems. is this what is called his Select exercises for young proficients in Mathematics?
          Accept the assurance of my great esteem and respect.
          Th:
            Jefferson
        